Citation Nr: 0017048	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-05 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right pneumothorax.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from May 1965 to 
December 1986, part of which was spent in the Republic of 
Vietnam.  His awards and decorations included the Combat 
Action ribbon with V device, the Navy Achievement Medal 
with V device, and the Navy Commendation Medal with V 
device.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The RO granted 
entitlement to service connection for the post-operative 
residuals of carcinoma of the left lung and assigned a 30 
percent rating, effective November 13, 1995.  The RO 
denied various issues raised by the veteran including the 
following:  1)  Whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a right pneumothorax; 2) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a neurosis; and 3) 
entitlement to a compensable rating for service-connected 
nasal disability.  In a Notice of Disagreement (NOD), 
dated in September 1997, the veteran essentially 
disagreed with the ratings for lung cancer and for nasal 
disability and with the determinations denying that new 
and material evidence had been received to reopen claims 
of entitlement to service connection for a right 
pneumothorax and for a neurosis.  He was issued a 
Statement of Case (SOC); however, he did not submit a 
substantive appeal with respect to the ratings for lung 
cancer and for nasal disability.  Therefore, the Board 
has no jurisdiction over those issues, and they will not 
be considered below.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

In April 1998, during the appeal, the veteran had a 
hearing at the RO before a local hearing officer.  The 
veteran claimed entitlement to a compensable rating for 
his service-connected bilateral high frequency hearing 
loss.  In November 1998, the hearing officer denied that 
claim, and in March 1999, the RO confirmed and continued 
that decision.  The veteran was notified of each of those 
decisions, as well as his appellate rights; however, he 
did not submit an NOD with which to initiate the 
appellate process.  Accordingly, the Board has no 
jurisdiction over that issue.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

In March 1999, the RO also granted entitlement to service 
connection for a neurosis, diagnosed as post-traumatic 
stress disorder (PTSD) and assigned a 30 percent 
disability rating effective April 30, 1998.  Therefore, 
as to the issue of service connection for PTSD, such 
action constitutes a full grant of benefits.  
Accordingly, that issue is moot and will not be 
considered below.  See, e.g., Henderson v. West, 11 Vet. 
App. 245, 246 (1998).

The only issue for resolution in this case is whether new 
and material evidence has been received to reopen a claim 
of entitlement to service connection for a right 
pneumothorax.

In her Informal Hearing Presentation, dated in May 2000, 
the veteran's representative raised contentions to the 
effect that an earlier effective date is warranted for 
service connection for PTSD.  In so doing, she stated 
that an RO decision in May 1988, which had denied 
entitlement to service connection for a psychiatric 
disability, was clearly and unmistakable erroneous.  She 
also raised contentions to the effect that service 
connection is warranted for psychiatric disability other 
than PTSD.  Finally, she raised contentions to the effect 
that a total rating was warranted due to the veteran's 
unemployability caused by service-connected disabilities.  
None of those issues have been developed with the current 
appeal; and, therefore, they are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  An unappealed January 1991 RO determination found new 
and material evidence had not been received to reopen a 
claim of entitlement to service connection for a right 
pneumothorax. 

2.  Evidence received since the RO's decision in January 
1991 is cumulative or duplicative of that on file at the 
time of the decision or is not so significant, by itself 
or in connection with evidence previously assembled, that 
it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision which denied 
entitlement to service connection for a right 
pneumothorax, is final.  38 U.S.C. § 4005(c) (in effect 
prior to May 7, 1991); 38 C.F.R. §§ 19.129(a), 19.192 
(1990) (now 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999)).

2.  The evidence received since the RO's January 1991 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for a right 
pneumothorax.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right pneumothorax.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident 
with service in the Armed Forces, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The RO has previously considered the specific issue of 
whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right pneumothorax, the last time in January 1991.  
Pertinent evidence on file at the time of the January 
1991 decision consisted of the veteran's service medical 
records and the report of a September 1989 
hospitalization at St. Therese Medical Center in 
Waukegan, Illinois.  That evidence showed that in service 
in December 1984, the veteran complained of pain or 
pressure in his chest, associated with indigestion.  
During his November 1986 service separation examination, 
he also complained of shortness of breath, as well as 
pain or pressure in his chest.  There was no evidence of 
a pneumothorax, however, and in each instance, his lungs 
and chest were found to be normal.  A right pneumothorax 
was not clinically recorded until the September 1989 
hospitalization.  It was noted that the onset of such 
disability had occurred the previous month, and there was 
no evidence that it was in any way related to service.  
Considering the record as a whole, the RO found that new 
and material evidence had not been received to reopen the 
claim for service connection.  Although the veteran was 
notified of that decision, as well as his appellate 
rights, he did not submit an NOD with which to initiate 
the appellate process.  Accordingly, that decision became 
final. 38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129(a), 
19.192 (now 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must perform a three 
step analysis.  First, it must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, immediately upon reopening 
the claim, the Secretary must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim 
is well grounded, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the January 1991 
rating action consists of VA and VA fee-basis  medical 
records and examination reports, dated from October 1993 
to January 1999; clinical records from Highland Park 
Hospital, dated in September and October 1990, a report 
from St. Therese Medical Center reflecting treatment in 
October 1990; a report from Great Lakes Naval Regional 
Medical Center reflecting treatment in October 1990; 
records from American Day Treatment Center reflecting 
treatment from September to November 1995; a statement 
and clinical records from M. I. N., D.O., reflecting 
treatment from August 1991 to July 1995; a letter from 
the veteran's mother, received in November 1996; and the 
transcript of the veteran's April 1998 hearing on appeal.  
The additional evidence of record, where new in the sense 
that they were not previously before VA decision makers, 
are essentially cumulative in nature.  They do not 
correct the deficits in the evidence which were present 
in January 1991; that is, they do not establish a nexus 
between any incident in service and the right 
pneumothorax which was first diagnosed in September 1989.  
Moreover, they do not show any recurrence of the right 
pneumothorax or any residuals thereof.  Although the 
veteran testified that he began to experience popping in 
the lung in service in 1985 and that such popping 
represented the first manifestations of the pneumothorax 
in 1989, there is no competent medical evidence to 
support that testimony.  While he is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical 
expertise, such as diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
the Board is of the opinion that the additional evidence, 
either by itself or in connection with evidence 
previously assembled, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

In arriving at this decision, the Board has carefully 
considered the representative's request for an additional 
examination and opinion as to a nexus between the 
veteran's right pneumothorax and service.  Such 
examinations are scheduled when there is a well-grounded 
claim.  38 C.F.R. § 3.326 (1999).  In this case, however, 
the Board does not reach the question of whether the 
claim is well grounded.  Accordingly, the request for an 
examination is denied.

Finally, the representative maintains that this case is 
procedurally defective, because the veteran has not 
submitted a substantive appeal on VA Form 9.  Therefore, 
she requests that the claim be remanded for further 
development.  In this case, however, the transcript of 
the veteran's testimony, given in April 1998 was properly 
accepted by the RO in lieu of a VA Form 9.  Not only was 
that hearing held during the appellate period, it was 
reduced to writing, and it was held before a hearing 
officer from the RO from which the veteran received 
notice of the determination being appealed.  See 38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.300, 
20.302(b) (1999); cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) and Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right pneumothorax is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

